DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Stratus of the Claims
This Office Action is in response to the Application filed on February 24, 2020.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 13-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spack et al. (US 20180093778; hereinafter Spack).
In regards to claim 1, Spack discloses of a distributed control system for a turbomachine (Abstract), the distributed control system comprising:
a central controller (Para 0032-0033, Fig 3 Parts 206);
a distributed controller communicatively coupled with the central controller (Para 0032-0033, Fig 3 Part 206);
an actuator associated with the distributed controller and communicatively coupled thereto (Para 0041 and 0050, Fig 3 Parts 206 and 240);
a sensor associated with the distributed controller and communicatively coupled thereto (Para 0041-0042, Fig 3 Parts 206, 230, 232), and
wherein in response to a detected communication failure between the central controller and the distributed controller (Para 0020, 0054, 0068), the distributed controller is configured to:
access a past command received by the distributed controller from the central controller (Para 0062-0063);
receive, from the sensor, sensor data (Para 0041-0042, Fig 3 Parts 206, 230, 232); and
cause the actuator to move based at least in part on the accessed past command and the received sensor data (Para 0059-0063).
In regards to claim 2, Spack discloses of the distributed control system of claim 1, wherein the past command is indicative of a parameter value associated with a first operating parameter of the turbomachine and wherein the sensor data is indicative of a parameter value associated with a second operating parameter of the turbomachine (Para 0059-0063).
In regards to claim 3, Spack discloses of the distributed control system of claim 2, wherein the turbomachine defines an inlet and has a spool rotatable about an axis of rotation (Para 0036, 0027, 0030, Fig 2), and
wherein the parameter value associated with the first operating parameter of the turbomachine is an inlet temperature at the inlet of the turbomachine and the parameter value associated with the second operating parameter of the turbomachine is a sensed core speed of the spool (Para 0036, 0041-0042).
 In regards to claim 5, Spack discloses of the distributed control system of claim 1, wherein the actuator is at least one of a fuel flow actuator, a variable geometry actuator, and a bleed valve actuator (0059, claim 3).
In regards to claim 6, Spack discloses of the distributed control system of claim 1, further comprising:
a second distributed controller communicatively coupled with the central controller and the distributed controller (Para 0032-0033, 0043, Fig 3 Parts 204 and 208);
a second actuator associated with the second distributed controller and communicatively coupled thereto (Para 0041, Fig 3 Part 240);
a second sensor associated with the second distributed controller and communicatively coupled thereto (Para 0041-0042, Fig 3 Parts 230 and 232), and
wherein in response to the detected communication failure between the central controller and the distributed controller (Para 0020, 0054, 0068), the distributed controller is configured to:
receive, from the second distributed controller, data indicative of a parameter value associated with a third operating parameter of the turbomachine (Para 0059-0063), and
cause the actuator to move based at least in part on the received data indicative of the parameter value associated with the third operating parameter of the turbomachine (Para 0059-0063).
In regards to claim 9, Spack discloses of the distributed control system of claim 1, wherein the turbomachine is a gas turbine engine of an aerial vehicle (Para 0023, Fig 1).
In regards to claims 13 and 14, the claims recite analogous subject matter to claim 5 and are therefore rejected on the same premise.  
In regards to claims 15 and 20, the claims recite analogous subject matter to claim 9 and are therefore rejected on the same premise.  
In regards to claim 16, the claim recites analogous subject matter to claims 9 and 1, and is therefore rejected on the same premise.  
In regards to claim 19, Spack discloses of the vehicle of claim 16, wherein when the distributed controller is operating in the autonomous safety mode, the distributed controller is configured to:
detect a restored communication between the central controller and the distributed controller (Para 0054-0055, 0068);
in response to the detected restored communication between the central controller and the distributed controller, the distributed controller transitions from the autonomous safety mode to a normal mode (Para 0032) in which the distributed controller is configured to:
send, to the central controller, data indicative of a current actuator position of the actuator (Para 0032, 0041, 0050).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spack in view of Beauchesne-Martel et al. (US 20190063331; hereinafter Beauchesne-Martel) in view of Alecu (US 20180080378).
In regards to claim 4, Spack discloses of the distributed control system of claim 3, wherein in causing the actuator to move based at least in part on the accessed past command and the received sensor data, the distributed controller is configured to…

However, Spack does not specifically disclose of determine a corrected core speed based at least in part on the inlet temperature at the inlet of the turbomachine and the sensed core speed of the spool;
correlate the determined corrected core speed with a scheduled actuator position associated with the determined corrected speed; and
determine a control command indicative of instructions for actuating the actuator associated with the distributed controller based on the correlated scheduled actuator position, and
wherein the distributed controller causes the actuator to move based at least in part on the determined control command.
	
Beauchesne-Martel, in the same field of endeavor, teaches of determine a corrected core speed based at least in part on the inlet temperature at the inlet of the turbomachine and the sensed core speed of the spool (Para 0011 and 0021, 0061-0062);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed control system, as taught by Spack, to include determine a corrected core speed based at least in part on the inlet temperature at the inlet of the turbomachine and the sensed core speed of the spool, as taught by Beauchesne-Martel, in order to allow the system to passively adapt to temperature and pressure errors resulting from sensors inaccuracies or sudden changes to compressor inlet temperature and/or pressure (Beauchesne-Martel Para 0066).

However, Spack in view of Beauchesne-Martel do not specifically teach of correlate the determined corrected core speed with a scheduled actuator position associated with the determined corrected speed; and
determine a control command indicative of instructions for actuating the actuator associated with the distributed controller based on the correlated scheduled actuator position, and
wherein the distributed controller causes the actuator to move based at least in part on the determined control command.

Alecu, in the same field of endeavor, teaches of correlate the determined corrected core speed with a scheduled actuator position associated with the determined corrected speed (Para 0067, 0069-0070, 0078); and
determine a control command indicative of instructions for actuating the actuator associated with the distributed controller based on the correlated scheduled actuator position (Para 0067, 0069-0070, 0078), and
wherein the distributed controller causes the actuator to move based at least in part on the determined control command (Para 0067, 0069-0070, 0078).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed control system, as taught by Spack in view of Beauchesne-Martel, to include correlate the determined corrected core speed with a scheduled actuator position associated with the determined corrected speed; and determine a control command indicative of instructions for actuating the actuator associated with the distributed controller based on the correlated scheduled actuator position, and wherein the distributed controller causes the actuator to move based at least in part on the determined control command, as taught by Alecu, in order to allow for the change in a speed of a load in the case that the target operating load is not reached and allow a second turboshaft engine to supplement the power (Alecu Para 0069).
In regards to claim 10, the claim recites analogous subject matter to the combination of claims 1 and 4, and is therefore rejected on the same premise.  
In regards to claims 11 and 17, the claim recites analogous subject matter to of claim 4, and is therefore rejected on the same premise.  
In regards to claims 12 and 18, the claim recites analogous subject matter to the combination of claims 3 and 4, and is therefore rejected on the same premise.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spack in view of Nagaya et al. (WO 2018109903; hereinafter Nagaya; already of record from IDS; See attached English translation for citation numbers).
In regards to claim 7, Spack discloses of the distributed control system of claim 1.
However, Spack does not specifically disclose of wherein the accessed past command is a last received command from the central controller prior to the detected communication failure.
Nagaya, in the same field of endeavor, teaches of the accessed past command is a last received command from the central controller prior to the detected communication failure (Para 0129, 0135; where the command value of the drive before the change to the safety mode is used to determine the desired rotational speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed control system, as taught by Spack, to include the accessed past command is a last received command from the central controller prior to the detected communication failure, as taught by Nagaya, in order to allow for the aircraft to reduce a descent speed and avoid damage from the aircraft coming into contact with an object (Nagaya Para 0131).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spack in view of Frazzoli et al. (US 20210163021; hereinafter Frazzoli).
In regards to claim 8, Spack discloses of the distributed control system of claim 1.
However, Spack does not specifically disclose of wherein the accessed past command is a command received from the central controller prior to the detected communication failure that has a confidence score greater than a predetermined threshold.
Frazzoli, in the same field of endeavor, teaches of wherein the accessed past command is a command received from the central controller prior to the detected communication failure that has a confidence score greater than a predetermined threshold (Para 0540, 0546).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed control system, as taught by Spack, to include the accessed past command is a command received from the central controller prior to the detected communication failure that has a confidence score greater than a predetermined threshold, as taught by Frazzoli, in order to allow the processor to determine the accuracy of the data (Frazzoli Para 0540, 0546).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Flarity (US 5436826) discloses of a gas turbine engine with a sensor system that determines an appropriate sensor value if the controller loses contact with the sensor).
Urbanosky (EP 0541326) discloses of a control system that can calculate the most probably state of the system when a system feedback system fails and actuates the system accordingly.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663